Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 10440378 B1-Xu et al (Hereinafter referred to as “XU”), in view of US 20200021839 A1-Pham Van et al (hereinafter referred to as”Pham”).
1. (Original) An encoder (Fig 4-5), comprising:
Circuitry (Fig 4, element 420, 440); and
memory connected to the circuitry (Fig. 14), 
wherein, in operation, the circuitry: stores motion vector information and correction processing information into a First-In First-Out (FIFO) buffer for a History-based Motion Vector Predictor (HMVP) mode in association with each other (column 17, lines 8-18, wherein storing MV in a HMVP. The HMVP operates as a FIFO buffer), the motion vector information being derived for a processed block (column 17, lines 20-25, wherein deriving the motion information) and correction processing information being related to correction processing of a prediction image of the processed block (Column 17, lines 25-30, it is interpreted that the entries adjusting by moving to the left as another one is inserted as a correction process);
registers, in a prediction candidate list for a merge mode, one or more prediction candidates each of which is a combination of motion vector information and correction processing information (column 15, lines 10-12)pruning operation for one or more candidates is interpreted as registering), the one or more prediction candidates including a prediction candidate which is a combination of the motion vector information and the correction processing information stored in the FIFO buffer for the HMVP mode (column 15, lines 40-50, candidates include combined bi-predictive candidates and motion vector candidates. Bi predictive is a correction process); and
selects a prediction candidate from the prediction candidate list for the merge mode when a current block is to be processed in the merge mode, and performs correction processing of a prediction image of the current block, based on the correction processing information of the prediction candidate selected (column 13, lines 55-65, selected prediction information).
In addition, Pham discloses stores motion vector information and correction processing information into a First-In First-Out (FIFO) buffer for a History-based Motion Vector Predictor (HMVP) mode in association with each other ([0150], wherein stores MV into buffer. FIFO rule is used to manage motion information stored in buffer. Motion information of local illumination compensation is used. The Local illumination compensation is interpreted as the correction information). registers, in a prediction candidate list for a merge mode, one or more prediction candidates each of which is a combination of motion vector information and correction processing information ([0078], wherein register is interpreted as pruning being applied). selects a prediction candidate from the prediction candidate list for the merge mode when a current block is to be processed in the merge mode ([0096], wherein in merge mode, any MV can be selected as MV candidates for the candidate list; [0114]), and performs correction processing of a prediction image of the current block, based on the correction processing information of the prediction candidate selected ([0070], wherein local illumination compensation is the performed correction process).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu to disclose stores motion vector information and correction processing information into a First-In First-Out (FIFO) buffer for a History-based Motion Vector Predictor (HMVP) mode in association with each other as taught by Pham, to imporove MV prediction by adding candidates used for merge coding mode ([0083], Pham).
Regarding claim 2, Pham discloses the encoder according to claim 1, wherein, when the prediction candidate selected from the prediction candidate list for the merge mode is the prediction candidate registered from the FIFO buffer for the HMVP mode, the circuitry performs the correction processing of the prediction image of the current block based on the correction processing information of the prediction candidate registered from the FIFO buffer for the HMVP mode ([0070], [0078], 96, 0114]).
Regarding claim 5, Xu discloses the encoder according to claim 1, wherein the correction processing information indicates at least whether correction processing is to be applied to the prediction image of the current block (column 15, lines 4-15, wherein pruning operation may be performed).
Regarding claim 6, Pham discloses the encoder according to claim 1, wherein the correction processing is processing of correcting a luminance and a chrominance of the prediction image of the current block ([0070], wherein local illumination compensation performs correction on both the luminance and chrominance).
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8 (decoder performs the opposite of the encoder see Fig 3 and 6 of XU)
Regarding claim 9, analyses are analogous to those presented for claim 2 and are applicable for claim 9.
Regarding claim 12, analyses are analogous to those presented for claim 5 and are applicable for claim 12
Regarding claim 13, analyses are analogous to those presented for claim 6 and are applicable for claim 13.
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 8 and are applicable for claim 16.
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 10440378 B1-Xu et al (Hereinafter referred to as “XU”), in view of US 20200021839 A1-Pham Van et al (hereinafter referred to as ”Pham”), in further view of Park et al (Hereinafter referred to as Park”).
Regarding claim 7, Pham discloses the encoder according to claim 1 ( see claim 1), 
Xu and Pham fail to disclose wherein the correction processing is Bi-prediction with CU-level Weights (BCW) 
However, in the same field of endeavor, Park discloses wherein the correction processing is Bi-prediction with CU-level Weights (BCW)  ([0124])
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the encoder disclosed by Xu and Pham to disclose wherein the correction processing is Bi-prediction with CU-level Weights (BCW) as taught by Park, to improve performance by deriving motion information candidates od the current block ([0131], Park).
Regarding claim 14, analyses are analogous to those presented for claim 7 and are applicable for claim 14.
Allowable Subject Matter
Claims 3-4, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487